Relator, Annie Johnson, seeks a peremptory writ of mandamus, compelling the state compensation commissioner to set aside an order discontinuing payments of compensation to her, as a dependent widow, or to grant her a hearing upon the charges prompting the entry of said order.
Charlie F. Johnson died of a fatal injury sustained February 4, 1925, while employed by Weyanoke Coal  Coke Company, survived by a widow (the relator) and two children within the age of dependency. She was paid compensation until April, 1926, when the commissioner discontinued payments to her, after an ex parte investigation, on a charge of concubinage. A long correspondence between relator and the commissioner followed, during which she insisted on knowing why her compensation had been discontinued and demanded an opportunity to answer any charges the commissioner held against her, while he persistently refused to inform her of the cause and merely replied that he had revoked his order awarding her compensation after investigating her case. She asserts *Page 518 
she was not informed of the charge until after employing counsel in October, 1932, who advised her after he had examined the file in the compensation department. On December 3, 1932, she filed with the commissioner her formal petition, supported by affidavits, denying the charge upon which the commissioner acted, and requesting a hearing thereon, but he refused to consider the petition because of lapse of time.
The commissioner had no authority to sustain the charges without informing relator and giving her an opportunity to be heard. We therefore award the writ requiring the commissioner to grant her a hearing.
Writ awarded.